DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The Amendment filed Feb. 8, 2022 has been entered. Claims 1-8 remain pending in the application. 


Response to Arguments
Applicant's arguments filed Feb. 8, 2022 have been fully considered.

Regarding Applicant’s arguments (REMARKS pages 6-7) for claims 1, 7, and 8 are moot based on the new ground rejections. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner et al. (PCT No. WO2019185739, hereafter Steiner).
Regarding claim 1, Steiner discloses that a method for signal evaluation (col.4 lines 5-6 from bottom) in a locating system (col.7 line 10 from bottom) that includes multiple radar sensors (col.7 line 5) whose locating ranges overlap (col.7 line 6) one another, the method comprising: 
evaluating (col.8 line 1 from bottom, extract target) a signal of a first one of the radar sensors and identifying distance cells that are not empty (col.9 lines 5-6, 10-11, 15; The considered range is on cell-basis.); and 
for at least one of the non-empty distance cells (col.9 lines 13-15): 
selecting a second one of the radar sensors and determining a distance range in which objects situated in the distance cell would have to be situated from a viewpoint of the second one of the radar sensors (col.9 lines 6-7); and 
classifying an object configuration in the distance range, based on a signal of the second one of the radar sensors (col.9 lines 10-11; Classifying is based on clusters.);
wherein absolute values of amplitudes at vertices of peaks in a d-v space of one of the radar sensors provide indications for a ratio of signal strengths of radar beams [col.19 lines 15-16, (1.14), velocity is for the absolute values of the amplitude; col.20 Eq.(1.14), two components of the velocity of a target; It is well known that the measured velocity from one sensor has bias comparing with fusion results of multiple sensors, which relates to the transmitted signal at sensor locations and will be considered in data fusion.], which are then used to compute an amplitude distribution expected in the one of the radar sensors [col.19 lines 16-17, 20, expected, velocity; col.20 Eqs.(1.15)-(1.16); distribution is represented by velocity as the function (x,y)], wherein for a consistency check, the expected 

Regarding claim 2, which depends on claim 1, Steiner discloses that in the method,
the classification of the object configuration includes a determination of a number of objects in the nonempty distance cell of the first one of the radar sensors (col.14 lines 1-5).

Regarding claim 3, which depends on claims 1-2, Steiner discloses that in the method, 
when multiple objects are situated in the same distance cell for one of the radar sensors, an angle estimation for determining direction angles for the multiple objects is carried out using a radar sensor for which the multiple objects are situated in separate distance cells (col.15 lines 1-2 and equations 1.4 - 1.10; col.16 lines 2-3).

Regarding claim 4, which depends on claims 1-2, Steiner discloses that in the method,
when multiple objects are situated in the same distance cell for one of the radar sensors, information of the one of the radar sensors is 101020792.115utilized to carry out an enhanced dual target angle estimation using another of the radar sensors (col.15 lines 1-2 and equations 1.4 - 1.10; col.16 lines 2-3).

Regarding claim 5, which depends on claim 1, Steiner discloses that in the method,


Regarding claim 6, which depends on claims 1 and 5, Steiner discloses that in the method,
a hypothesis concerning a type of located object is made based on the comparison of the radar cross sections (col.16 lines 2-3).


Regarding claim 7, Steiner discloses that a locating system (col.7 line 10 from bottom) for a motor vehicle (col.11 line 2 from bottom), comprising: 
multiple radar sensors (col.7 line 5), wherein locating ranges of the multiple radar sensors overlap one another (col.7 line 6; Fig.11); and 
an evaluation unit (col.7 line 10-11, localization device) configured to performing the following: 
evaluating a signal of a first one of the radar sensors and identifying distance cells that are not empty (col.8 line 1 from bottom; col.9 lines 5-6, 10-11, 15. The considered range is on cell-basis.); and 
for at least one of the non-empty distance cells (col.9 lines 13-15): 
selecting a second one of the radar sensors and determining a distance range in which objects situated in the distance cell would have to be situated from a viewpoint of the second one of the radar sensors (col.9 lines 6-7); and 
classify an object configuration in the distance range, based on a signal of the second one of the radar sensors (col.9 lines 10-11; Classifying is based on clusters.);
 wherein absolute values of amplitudes at vertices of peaks in a d-v space of one the radar sensors provide indications for a ratio of signal strengths of radar beams [col.19 lines 15-16, (1.14), 


Regarding claim 8, Steiner discloses that a non-transitory machine-readable storage medium (col.23 lines 8-10), on which is stored a computer program (col.4 line 4, store, computer program), which is executable by a processor (col.7 line 7 from bottom), comprising:
a program code arrangement having program code (col.23 line 6 from bottom) for providing signal evaluation (col.4 lines 5-6 from bottom) in a locating 101020792.116system (col.7 line 10 from bottom) that includes multiple radar sensors (col.7 line 5) whose locating ranges overlap one another (col.7 line 6), by performing the following: 
evaluating a signal of a first one of the radar sensors and identifying distance cells that are not empty (col.8 line 1 from bottom; col.9 lines 5-6, 10-11, 15. The considered range is on cell-basis.); and 

selecting a second one of the radar sensors and determining a distance range in which objects situated in the distance cell would have to be situated from a viewpoint of the second one of the radar sensors (col.9 lines 6-7); and 
classifying an object configuration in the distance range, based on a signal of the second one of the radar sensors (col.9 lines 10-11; Classifying is based on clusters.).
wherein absolute values of amplitudes at vertices of peaks in a d-v space of one of the radar sensors provide indications for a ratio of signal strengths of radar beams [col.19 lines 15-16, (1.14), velocity is for the absolute values of the amplitude; col.20 Eq.(1.14), two components of the velocity of a target; It is well known that the measured velocity from one sensor has bias comparing with fusion results of multiple sensors, which relates to the transmitted signal at sensor locations and will be considered in data fusion.], which are then used to compute an amplitude distribution expected in the one of the radar sensors [col.19 lines 16-17, 20, expected, velocity; col.20 Eqs.(1.15)-(1.16); distribution is represented by velocity as the function (x,y)], wherein for a consistency check, the expected amplitude distribution is compared to an amplitude distribution that the radar sensor has actually measured (col.19 line 20-21, error from comparison, expected, measured), and wherein if a deviation results, the deviation is corrected by varying an assumed ratio of the signal strengths [col.20 line 1 from bottom, velocity deviation; col.21 Eq.(1.17) (deviation), lines 103 from bottom (adjustment for correct, weighting for varying)], so as to establish whether the reflectivity of the objects is different for signals of the one of the radar sensors than for signals of another of the radar sensors (col.21 line 7 from bottom, improve, estimation, target position).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648